ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Fluor Intercontinental, Inc.                  ) ASBCA Nos. 61707, 61991
                                              )
Under Contract No. W52P1J-07-D-0008           )

APPEARANCES FOR THE APPELLANT:                   Andrew E. Shipley, Esq.
                                                 Stephen W. Preston, Esq.
                                                 Philip E. Beshara, Esq.
                                                 Elizabeth J. D’Aunno, Esq.
                                                  Wilmer Culter Pickering Hale and Dorr
                                                  Washington, DC

                                                 Patrick McCarthy, Esq.
                                                  Wilmer Culter Pickering Hale and Dorr
                                                  Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 MAJ Nicholas A. Lucchetti, JA
                                                 MAJ Seth B. Ritzman, JA
                                                  Trial Attorneys

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: March 23, 2021




                                              MARK A. MELNICK
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61707, 61991, Appeals of
Fluor Intercontinental, Inc., rendered in conformance with the Board’s Charter.

      Dated: March 24, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2